DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on April 28, 2021. Applicant has amended claims 1 and 16.  Currently, claims 1-2, 4-5, 7-17, 19-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 1-2, 4-5, 7-17, 19-21 are withdrawn in light of applicant’s amendments to claims 1 and 16.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments


Applicant’s remarks submitted on 4/28/21 have been considered but are moot in light of the newly cited Kent reference.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-17, 19-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Smith et al. (US 2011/0173031 A1) (hereianfter Smith) in view of Wolfe et al. (US 2014/0258055 A1) (hereinafter Wolfe) in view of Carroll et al. (US 2009/0327121 A1) (hereinafter Carroll) in view of Kent et al. (US 2012/0214416 A1) (hereinafter Kent).

Claims 1 and 16:
Smith, as shown, discloses the following limitations of claims 1 and 16:
A server (and corresponding method) comprising: a communications module; a processor coupled to the communications module; and a memory coupled to the processor, the memory storing instructions which, when executed, configure the processor (Figs 1-2, showing such functionality and components) to:
provide, via the communications module and to a first client device, an invitation configuration interface for display on the first client device (see para [0053]-[0054], invitation module), the invitation configuration interface including a selectable option to specify a date associated with an invitation for a milestone event (see para [0053], showing event data and start time), a selectable option to configure a value storage account (see para [0070], "the event system 30 may allow guests to be invited to the child's birthday party online where they RSVP and contribute a secure online gift of money. Monetary contributions may be limited to payment amounts ranging from $10.00 to $40.00, which may generally be an accessible amount for most guests."), and a selectable option to define a recipient associated with the invitation (see para [0056], showing guest module that registers guests via identifiers);
receive, through the invitation configuration interface and via the communications module, one or more signals representing at least the date associated with the invitation, a configuration parameter identifying the value storage account and a messaging address for the recipient (see para [0053]-[0058], event date as part of the a record in the database and showing email for guests and see para [0070], "the and
provide an electronic invitation to the recipient by sending a message to a recipient device via the communications module using the messaging address, the electronic invitation including a selectable option to send an electronic response to the invitation (Fig 10, showing processing of email invites including host confirming and see para [0055], "The invitation module 64 may send invitations for the event to each guest for the event. If the invitation is electronic, it may contain a URL to an RSVP webpage for receiving the confirmation.") 
Smith, however, does not specifically disclose the selectable option to transfer value to the value storage account configured for initiating a transfer using the configuration parameter for the value storage account.  In analogous art, Wolfe discloses the following limitations:
a configuration parameter for identifying the value storage account (see para [0123], "Through one or more different methods, the giver account and recipient account are identified." and see para [0126], [0130], [0134], [0170]\)
a selectable option to transfer value to the value storage account, the selectable option to transfer value to the value storage account configured to the value storage account identified by the using the configuration parameter for the value storage account (see para [0138], "This can occur via a default mode or a user selected mode to establish a certain policy or schedule for the distribution and use of the virtual gift card. The system includes a trigger associated with the use of the funds in step 604. The trigger can be an actual transaction using the credit/debit card in which the funds have to now be applied and released for a transaction. The last step involves releasing or applying the funds 606 to a transaction which, as noted above, can either be releasing or using those funds for a particular purchase or can involve transferring those funds directly to the recipient account or to some other location. Then the policy can include a series of triggers that cause the system to apply funds according to the policy." and see para [0113], showing transfering money from the giver account which is identified in order to release the funds and see para [0123], "Through one or more different methods, the giver account and recipient account are identified." And see para [0133], further showing the selectable option).
wherein the selectable option to transfer value to the value storage account is configured to cause the recipient device to, in response to receiving a selection of the selectable option to transfer value, activate a value transfer application (see para [0138], where triggers and releasing funds is equivalent to activating transfer) and provide the configuration parameter for the value storage account to the value transfer application (see para [0136], showing the different options for different amounts is what is provided).
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Smith with Wolfe because 
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for tracking gifts as taught by Wolfe in the system for managing an event of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Smith and Wolfe do not specifically disclose initiating a transfer to the value storage account identified by the configuration parameter such that the transfer may be initiated without input from the recipient to identify the value storage account.  In analogous art, Carroll discloses the following limitations:
initiating a transfer to the value storage account identified by the configuration parameter such that the transfer may be initiated without input from the recipient to identify the value storage account (see para [0022], "Funds to be transferred over the consumer-oriented money transfer network may be provided by a sender by a variety of means, including, in various cases, cash, a credit account, a debit account, a stored value account, an automated clearing house transaction, and an electronic check, or by other means. For the purposes of this disclosure, cash means actual currency, including bills, coins, or both. The term "monetary value" means value measured in monetary units, such as dollars and cents, and includes cash and other forms of value such as bank account balances and the like. Often, money is distributed to a recipient in cash, but other forms of distribution are possible as well, automated ways without the help of an agent. The network also includes the infrastructure required for administering the system." and see para [0030]-[0031].  Applicant further notes that “such that the transfer may be initiated without input from the recipient to identify the value storage account” is considered intended use and not given patentable weight even though Carroll discloses the limitation )
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Smith and Wolfe with Carroll because automating the transfer of funds enables people to provide gifts in a more convenient manner (see Carroll, para [0001]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for operating a monetary gift registry as taught by Carroll in the Smith and Wolfe combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Wolfe shows activating would be obvious to one of ordinary skill in the art based on the triggering, it is not explicit that the application is stored on the recipient device.  In analogous art, Kent discloses the following limitations:
wherein the selectable option to transfer value to the value storage account is configured to cause the recipient device to, in response to receiving a selection of the selectable option to transfer value, activate a value transfer application stored on the recipient device and provide the configuration parameter for the value storage account to the value transfer application (see para [0154]-[0155], “Once the BillPayers selects the method of payment, the payment may be made. In some embodiments, the payment may be facilitated through the communication server 420. In one embodiment, the BillPayer(s) may enter the amount of money they wish to pay the BillHolder and that information may be transferred back to the communication server 420. The communication server 420 may then facilitate payment. In some embodiments payment may be made through a source associated with the BillPayer such as a credit card associated with the BillPayer's profile. In other embodiments, the payment may be made through a credit card number or banking number entered directly by the BillPayer. In still other embodiments, the payment may be made through a third party such as PayPal.RTM. or another payment provider. In other embodiments, the payment method may be handled directly by the mobile device 10. For example, the application running locally on the mobile device 10 of the BillPayer may initiate payment with a third party payment provider such as PayPal.RTM.. In the preferred embodiment, the interface with PayPal.RTM. is integrated into the application running on the phone such that if a BillPayer selects PayPal.RTM., the PayPal interface launches a login screen. In such an example, data about the transaction such as the identity of the BillHolder, BillPayer, and payment amount may be automatically transferred to the third party payment processor such as PayPal.RTM.. Importing data into the third party payment processor reduces the amount of 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Smith, Wolfe and Carroll with Kent because integrating an application stored on the device enables more effective use of mobile devices to share data (see Kent, para [0003]-[0009]).     
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for communication between devices as taught by Kent in the Smith, Wolfe and Carroll combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 2, 4, 17, 19-20:
Smith does not specifically disclose wherein the selectable option to transfer value to the value storage account is further configured for automatically configuring a date associated with the transfer with the date associated with the milestone event.  In analogous art, Wolfe discloses the following limitations:
wherein the selectable option to transfer value to the value storage account is further configured for automatically configuring a date associated with the transfer with the date associated with the milestone event ( see para [0147], "The giver can then schedule virtual gift card email to be communicated on a certain date in advance of the birthday.")
after a transfer of value has been configured through selection of the selectable option to transfer value to the value storage account, determine that a current date matches the date of the milestone event; and in response to determining that the current date matches the date of the milestone event, automatically send a message to a messaging address previously configured for a party associated with the milestone event, the message notifying the party of the transfer of value (see para [0126], "An optional feature is the system providing a notification to the giver and/or the recipient (312)." and Figs 13-14, para [0146]-[0147], showing matching date where the system can " identify and correlate this information in order to present suggestions in window 1300 for giving virtual gift cards from the giver.")
wherein the selectable option to transfer value to the value storage account, when selected, causes a selectable option to select a visual element to be provided by the server, and wherein the instructions further configure the processor to receive a signal representing a selection of a visual element, and wherein the message includes a selected visual element (see para [0011], "The recipient payment account and/or a merchant payment account can provide the amount of money to be applied to the purchase. In a related embodiment, the system can store an image associated with a gift via a gift processing application, wherein a recipient of the gift received the gift from a giver by purchasing the gift using a recipient payment account that is independent of a giver payment account, and wherein both the giver payment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for tracking gifts as taught by Wolfe in the system for managing an event of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 7:
	Further, Smith discloses the following limitations:
after determining that the selectable option to transfer value to the value storage account has been selected, send an electronic card configuration interface to the recipient device, the electronic card configuration interface allowing for configuration of an electronic card to be sent to a party associated with the milestone event (see para [0057], "Each confirmation includes a payment confirmation indicating a payment amount. The guest module 66 may receive payment confirmations from guest devices 22 or payment gateway 26, for example. The guest module stores the confirmation and the payment amount in the database 

Claim 8:
Further, Smith discloses the following limitations:
send via the communications module and to a messaging address previously configured for the party associated with the milestone event, a message configured for accessing the electronic card (see para [0057], where the electronic invitation enables confirmations from guests);
Smith, however, does not specifically disclose initiate a transfer of value.  In analogous art, Wolfe discloses the following limitations:
detect that the electronic card has been accessed; and in response to detecting that the electronic card has been accessed, initiate a transfer of value (see para [0136]-[0138], showing releasing/initating of funds based on triggers or usage).
determine that a current date matches the date of the milestone event; and in response to determining that the current date matches the date of the milestone event, automatically send a message to a messaging address previously configured for the party associated with the milestone event, the message configured for accessing the electronic card (see para [0126], "An optional feature is the system providing a notification to the giver and/or the recipient (312)." and Figs 13-14, para [0146]-[0147], showing matching date where the system can " identify and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for tracking gifts as taught by Wolfe in the system for managing an event of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 10-14:
Smith does not specifically disclose determining a suggested quantum of value to be transferred based on historical data for previously configured transfers of value.  In analogous art, Wolfe discloses the following limitations:
determine a suggested quantum of value to be transferred based on historical data for previously configured transfers of value (see para [0155], "The giver history 1912, the recipient history 1914 and a friend wish list 1916 can also communicate with one or more of the online presence 1902 or the control engine 1908 to provide additional information that the control engine 1908 can use when predicting virtual gift card information. The control engine 1908 can utilize all or part of the various information, optionally assign weights to the various information, and combine it together to arrive at a prediction at any given time and based on any particular online presence information for the giver 1901 
after selection of the selectable option to transfer value to the value storage account, causing the recipient device to display the suggested quantum of value to be transferred (Fig 20, showing displaying of suggestion)
wherein the suggested quantum of value to be transferred is determined based on a geographic region associated with the milestone event. (see para [0154], "External data such as social networking data, the date, location, purchasing history, etc. of the giver and of potential recipients can also be retrieved and analyzed."  and see para[ 0155], showing location based information used)
wherein the suggested quantum of value to be transferred is determined based on historical data for other recipients of invitations to the milestone event (see para [0146], "The system can generate other suggestions upon request based on an analysis of a number of factors, such as previous virtual gift card history, previous use of Facebook, previous amounts given via virtual gift card, what others have already given June Smith");
wherein the suggested quantum of value to be transferred is determined based on historical data for other recipients of invitations to other events of a same type as the milestone event (see para [0281], showing suggestion based on the occasion of the gift and see para [0146], showing what others have given )
receive, the communication module, an indication of an event type associated with the milestone event, and wherein the suggested quantum of value to be transferred is determined based on historical data for events having an event type corresponding to the event type specified in the received indication (see para [0146], "Window 1302 includes the typical Facebook information, which can include birthdays 1304 (or other special events such as anniversaries, graduations, engagements, weddings, holidays, and so forth) in a certain order in which Mom's birthday 1306 is identified as being January 6th, the system can present a suggested option of Olive Garden and $20 as a virtual gift card, in addition to the Send button. The birthday list 1304 can include other entries.")
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for tracking gifts as taught by Wolfe in the system for managing an event of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 15:
	Further, Smith discloses the following limitations:
receive, through the invitation configuration interface and via the communications module, an indication of the number of guests associated with the invitation (see para [0142]-[0148], tracking guests that have accepted the invitation),
Smith, however, does not specifically disclose wherein the suggested quantum of value to be transferred is determined based on the indication of the number of guests associated with the invitation.  In analogous art, Wolfe discloses the following limitations:
wherein the suggested quantum of value to be transferred is determined based on the indication of the number of guests associated with the invitation (see para [0260], where suggestion for birthday dinner with group of 5 is that it is 4 since it is assumed friend with birthday will not pay)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for tracking gifts as taught by Wolfe in the system for managing an event of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claim 21:
Smith and Wolfe do not specifically disclose communicate with a value storage management server in order to validate the value storage account by confirming that the name associated with the value storage account specified by the received configuration parameter corresponds to a name that is configured to be displayed on the electronic invitation.  In analogous art, Carroll discloses the following limitations:
wherein the configuration parameter specifies a name associated with the value storage account, and wherein the instructions further configure the processor to: communicate with a value storage management server in order to validate the value storage account by confirming that the name associated with the value storage account specified by the received configuration parameter corresponds to a name that is configured to be displayed on the electronic invitation (see para [0037], 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Smith and Wolfe with Carroll because automating the transfer of funds enables people to provide gifts in a more convenient manner (see Carroll, para [0001]).   
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for operating a monetary gift registry as taught by Carroll in the Smith and Wolfe combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624